DETAILED ACTION

This office action is a response to the amendment filed on 12/21/2021. Claims 1, 3-11, 13, 16-19 and 21-22 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 3-11, 13, 16-19 and 21-22 (renumbered as 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 12/21/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for transmitting data to user equipment from network device, which involves selecting uplink resource authorization for previously transmitted data to be retransmitted by a UE when a hybrid automatic repeat request (HARQ) buffer is not empty. Data is transmitted by selection process according to a carrier access mode of the UE when the HARQ buffer is empty. The data is transmitted by selecting grant of a semi-persistent scheduling. 
Prior art Dudda discloses that a wireless device checks HARQ buffer when it receives a dynamic UL grant. When the buffer is not empty, it transmits the data in the buffer using resources indicated by the dynamic UL grant.  

Prior art Lohr discloses that a base station allocates grants of semi-persistent resource allocation such that the resource allocation sizes in terms of resource blocks for semi-persistent scheduling corresponds to a minimum or maximum transport block size that can be signaled by the base station. 
However, prior art on record does not disclose the features of when the HARQ buffer is empty, and there are N grants of semi-persistent scheduling, selecting one or multiple grants of semi-persistent scheduling based on whether or not UE is allowed to use a non-single carrier access manner. 
Claims 1, 16 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of wherein the according to the carrier access manner allowed by the user equipment, selecting, by the user equipment, one current grant of Semi-Persistent scheduling to transmit new data or multiple current grants of Semi-Persistent scheduling to transmit new data, comprises: when the HARQ buffer is empty, there are currently N grants of Semi-Persistent scheduling, and the user equipment is not allowed to use a non-single carrier access manner, selecting, by the user equipment, one of the N grants of Semi-Persistent scheduling to transmit new data, wherein the N is an integer greater than 1; when the HARQ buffer is empty, there are currently N grants of Semi-Persistent scheduling, and the user equipment is allowed to use a non-single carrier access manner,  selecting, by the user equipment, multiple grants among the N grants of Semi-Persistent scheduling to transmit new data; in combination with all other limitations in the claims as defined by the Applicant.
Claim 9 and its dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the features of wherein when there are currently N grants of Semi-Persistent scheduling, and the N is an integer greater than 1, the monitoring, by the network device, the resources of the one current grant of Semi-Persistent scheduling, comprises: monitoring, by the network device, resources of a grant with the largest index or the smallest index among the current N grants of Semi-Persistent scheduling; in combination with all other limitations in the claims as defined by the Applicant.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414